On the 21st day of January, 1910, judgment was rendered against appellant, sentencing him to pay a fine of $50 and 30 days confinement in the county jail for a violation of the prohibitory liquor law. At the time of the rendition of the judgment the court did not extend the statutory time within which the appeal must be perfected. Appellant did not perfect his appeal until the 20th day of April, 1910, which was long after the time allowed by law for perfecting the appeal had expired. This court did not, therefore, acquire jurisdiction of the appeal and it is dismissed.